Case 5:19-cv-00224-FPS Document 23 Filed 09/04/19 Page 1 of 10 PageID #: 406



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

M.S., individually and
M.S., as next friend of
the minor child, S.M.,
                 Plaintiff,
v.                                                Civil Action No. 5:19CV224
                                                                     (STAMP)
JONATHAN MURRAY a/k/a JON MURRAY,
MURRAY ENERGY CORPORATION and
MURRAY AMERICAN RIVER TOWING, INC.,
                 Defendants.

                                SCHEDULING ORDER
        On September 3, 2019, the parties filed their meeting report
and proposed discovery plan. This Court has reviewed the Report of
Parties’ Planning Meeting and finds that no scheduling conference
is needed.         Pursuant to Fed. R. Civ. P. 16(b), Fed. R. Civ. P.
26(f) and the Local Rules, it is hereby ORDERED that:1
        1.       Discovery:    All discovery shall be fully served and
completed by February 28, 2020.            “Completed discovery” as used in
Fed. R. Civ. P. 16(b) means that all discovery, objections, motions
to compel and all other motions and replies relating to discovery
in this civil action must be filed in time for the parties
objecting or responding to have the opportunity under the Federal
Rules       of   Civil   Procedure   to   make   responses.   The   term   “all
discovery” in the preceding definition of “complete discovery”
includes the disclosures required by Fed. R. Civ. P. 26(a)(1) and



        1
      As noted in this Court’s First Order and Notice Regarding
Discovery and Scheduling, the report is considered advisory only.
Accordingly, this Court hereby adopts the proposed discovery plan
of the parties only to the extent noted herein.
Case 5:19-cv-00224-FPS Document 23 Filed 09/04/19 Page 2 of 10 PageID #: 407



(2), but does not include the disclosures required by Fed. R. Civ.
P. 26(a)(3).
     Parties have a continuing obligation to supplement their
responses beyond the discovery cut-off date as provided in Fed. R.
Civ. P. 26(e).    The parties should refer to LR Civ P 5.01, LR Civ
P 26.01-26.04, LR Civ P 33.01, LR Civ P 34.01, LR Civ P 36.01, LR
Civ P 37.02 for further instructions on discovery practice.2
     2.     Discovery Limitations:            The preemptive limitations on
discovery    (i.e.,   numbers      of        interrogatories,   requests    for
admissions, and depositions) set out in LR Civ P 26.01(c) apply to
this action unless stipulated to by the parties and agreed to by
the Court or otherwise ordered.                 Before moving for an order
relating to discovery, the moving party must first request a
conference with the magistrate judge assigned to the case.                  See
Fed. R. Civ. P. 16(b)(3)(B)(v).
     3.     Mediation:      This        Court     encourages    either   court-
facilitated or private mediation as a method to resolve the claims
in this civil action.     If the parties have not conducted mediation
prior to the deadline for disclosure of experts provided in
paragraph 4 below, the parties shall confer to consider whether
this case would benefit from mediation.              Thereafter, the parties
are DIRECTED to inform the Court if mediation is desired and, if
so, whether the parties will employ a private mediator or would
like the Court to schedule a court-facilitated mediator.                 If the
parties employ a private mediator, lead counsel for the plaintiff


     2
      Reference to these and other local rules are to the Local
Rules, as revised, and made effective March 2018.

                                         2
Case 5:19-cv-00224-FPS Document 23 Filed 09/04/19 Page 3 of 10 PageID #: 408



shall instruct the private mediator to complete the mediation
report    form   (which    is   available    at   this    Court’s    website    at
www.wvnd.uscourts.gov/documents/forms) and submit the completed
mediation report form to the appropriate clerk’s office within ten
days following the mediation.
     4.     Expert Disclosures:         The party bearing the burden of
proof on an issue shall make the disclosures required by Fed. R.
Civ. P. 26(a)(2)(A) and (B) for that issue to all other parties or
their counsel no later than January 3, 2020.
     The party not bearing the burden of proof on an issue shall
make the disclosures required by Fed. R. Civ. P. 26(a)(2)(A) and
(B) for that issue to all other parties or their counsel no later
than January 24, 2020.
     All parties shall provide the disclosures required by Fed. R.
Civ. P. 26(a)(2)(A) and (B) if the evidence is intended solely to
contradict or rebut evidence on the same issue identified by
another party under Fed. R. Civ. P. 26(a)(2)(B) no later than
February 7, 2020.
     The disclosures described in Fed. R. Civ. P. 26(a)(2)(B) shall
not be required of physicians and other medical providers who
examined    or   treated    a   party   or   party’s     decedent    unless    the
examination was for the sole purpose of providing expert testimony
in the case.
     5.     Examinations:         All   independent       physical    or mental
examinations or inspection of property shall be completed by
January 7, 2020.




                                        3
Case 5:19-cv-00224-FPS Document 23 Filed 09/04/19 Page 4 of 10 PageID #: 409



     6.      Joinder,   Amendments,   Crossclaims,     Counterclaims    and
Third-Party    Complaints:     Motions    to   join   additional   parties,
motions to amend pleadings, and any crossclaim or counterclaim, as
well as any similar motions, shall be filed on or before December
27, 2019.    Any response or reply shall be filed in accordance with
LR Civ P 7.02(b).
     Any party filing a motion to amend a pleading, a third-party
complaint, a surreply, or any other pleading that requires leave of
court to file shall attach to that motion a signed copy of the
proposed amended pleading. However, the amended pleading shall not
be filed until the Court grants the particular motion.
     7.   Dispositive Motions:     All dispositive motions, as well as
deposition transcripts, admissions, documents, affidavits, and any
other such matters in support thereof, shall be filed at the
Clerk’s Office with copies served upon opposing counsel by March
13, 2020.    Any such motion must be supported by a memorandum at the
time the motion is filed.     Memoranda in opposition to such motions
filed on the above deadline date shall be filed with copies served
upon opposing counsel on or before April 3, 2020.         If a motion has
been filed before the above deadline date, opposing counsel is
directed to comply with LR Civ P 7.02(b), which requires responses
no later than twenty-one days after the date of service of the
motion. Any reply memoranda shall be filed with copies served upon
opposing counsel on or before April 17, 2020 or, if the response is
filed prior to the above deadline date, within fourteen business
days from the date of service of the memorandum in response to the
motion.     All dispositive motions unsupported by memoranda will be


                                      4
Case 5:19-cv-00224-FPS Document 23 Filed 09/04/19 Page 5 of 10 PageID #: 410



denied without prejudice.        The parties shall comply with LR Civ P
7.02 imposing a page limitation upon memoranda unless a motion to
exceed the page limitation is granted.                See LR Civ P 7.02.
       Factual assertions made in memoranda should be supported by
specific      references,   including        page    or    paragraph     numbers,   to
affidavits, depositions or other documents made a part of the
record before the Court.        Copies of the supporting documents, or
relevant portions thereof, should be appended to the memoranda.
The parties may refer to LR Civ P 7.02 for details on motion
practice before this Court.
       Deadlines for the filing of dispositive motions shall be
altered only upon order of the Court.
       8.     Settlement    Conference       and    Fed.    R.    Civ.   P.   26(a)(3)
Disclosures:      Pursuant to LR Civ P 16.04(a), counsel shall meet to
conduct settlement negotiations no later than May 29, 2020.                       Lead
trial counsel for the plaintiff shall take the initiative in
scheduling such a meeting; all other counsel shall cooperate in the
effort to achieve a successful negotiation and settlement. Counsel
must be prepared at the pretrial conference to certify that they
tried in their meeting to settle the case.
       If the case is not settled at the meeting, and if there is no
order or stipulation to the contrary, counsel shall make all Fed.
R. Civ. P. 26(a)(3) disclosures at the settlement meeting.
       9.     Jury   Instructions   and        Voir       Dire:      Proposed     jury
instructions on substantive theories of recovery or defense, on
damages and on evidentiary matters peculiar to the case, together
with        pertinent   statutory       and         case     authority,       special


                                         5
Case 5:19-cv-00224-FPS Document 23 Filed 09/04/19 Page 6 of 10 PageID #: 411



interrogatories and verdict forms, if any be appropriate to the
case, and all proposed voir dire questions requested by counsel for
submission to the jury shall be exchanged by counsel and filed not
later than June 9, 2020.
      If the instructions and voir dire in this case are being typed
on a computer, counsel are requested to provide to the court a disk
containing the instructions in WordPerfect 12.0 format which is
labeled as to the case style, civil action number and party
proposing the instructions.            The envelope containing the disk
should be marked “Contains Disk -- Do Not X-Ray -- May Be Opened
for   Inspection.”      The   disk     will   be    returned    to   counsel      if
requested.
      10.    Motions in Limine:        No motion in limine may be filed
unless and until the moving party consults with opposing counsel to
determine whether the matter presented in the motion is actually in
dispute.    If the matter is not in dispute, but the party wishes to
preserve    the   matter   for   the   record,      such   party     may   file   a
stipulation after consulting with opposing counsel.
      Where a matter is actually in dispute, all motions in limine,
including     motions      relating     to     Daubert     v.      Merrell     Dow
Pharmaceuticals,     Inc.,    509     U.S.    579   (1993),     accompanied       by
memoranda of law, and all other related pretrial motions shall be
filed not later than May 21, 2020. Responses to such motions shall
be filed by May 28, 2020.
      If a motion has been filed before the above deadline date,
opposing counsel is directed to respond no later than fourteen days
after the date of service of the motion in accordance with LR Civ


                                        6
Case 5:19-cv-00224-FPS Document 23 Filed 09/04/19 Page 7 of 10 PageID #: 412



P 7.02, or respond by the date given in this scheduling order,
whichever date comes first.
     11.   Joint Pretrial Order:      A proposed joint pretrial order,
titled “Pretrial Order,” shall be filed not later than June 3, 2020
by 5:00 p.m.    The proposed joint pretrial order shall contain at
least those matters provided for under LR Civ P 16.04(b).               The
witness lists, which shall be filed as part of the pretrial order,
shall be considered by this Court as final lists and shall not be
modified except for good cause shown.            Following the pretrial
conference, this Court shall enter the pretrial order which shall
then be modified only with the permission of the Court.
     The   plaintiff    shall   be   responsible    for    initiating   the
preparation of the joint pretrial order.
     12.   Exhibits and Objections to Exhibits:           On or before June
8, 2020, plaintiff and defendants shall each:
     a.    file A LIST of proposed exhibits,
     b.    submit to the Clerk ONE BINDER OF COPIES OF
           THE EXHIBITS, with the exhibits indexed and
           individually tabbed, for the Court’s use, and
     c.    forward copies of the proposed exhibits to
           opposing counsel.
     Objections to exhibits, WITH THE STATED REASONS FOR THE
OBJECTION AND THE EXHIBIT TO WHICH OBJECTION IS MADE ATTACHED,3
shall be filed on or before June 15, 2020.          Failure to state the
reasons for the objections may constitute a waiver of objections.



     3
      When a party objects to an exhibit which is voluminous in
size, the party may refer to the exhibit by number and dispense
with this requirement, as long as the Court has previously been
provided with a copy of the relevant exhibit binder.

                                     7
Case 5:19-cv-00224-FPS Document 23 Filed 09/04/19 Page 8 of 10 PageID #: 413



Further, failure to timely file an objection to an exhibit shall
result in this Court deeming the exhibit admitted.
        All    exhibits   shall   be   appropriately       marked   in    numerical
sequence (not lettered).          Exhibit markers may be secured from the
Clerk.        ORIGINAL EXHIBITS shall be filed AT THE TIME OF TRIAL AND
SHOULD NOT BE FILED PRIOR TO TRIAL.            If counsel desires each juror
to have a binder of copies of exhibits to view as counsel examines
witnesses, these should be prepared for presentation to each juror
at the appropriate time but with the Court’s permission.
        13.    Interrogatories and Depositions to be Used at Trial and
Objections:        On or before June 8, 2020, plaintiff shall file any
interrogatories, answers thereto, depositions, etc., specifying the
appropriate portions thereto that plaintiff intends to offer in
this case.        Defendants shall do the same on or before June 15,
2020.     Any objection to the introduction of any of the foregoing
shall be filed in writing by the objecting party or parties no
later than June 18, 2020 or such objection shall be deemed to have
been waived.       This paragraph does not apply to discovery materials
that will be used at trial solely in cross-examination or for
impeachment.
        14.    Biographical Sketches:          Biographical sketches of any
proposed expert witnesses shall be filed and served upon opposing
counsel by June 8, 2020.
        15.    Stipulation of Facts: Counsel are encouraged to meet and
enter    into     stipulations    of   facts   in   this    case    and   any   such
stipulation shall be reduced to writing, signed by counsel and
filed and served upon opposing counsel by June 8, 2020.


                                         8
Case 5:19-cv-00224-FPS Document 23 Filed 09/04/19 Page 9 of 10 PageID #: 414



        16.    Pretrial      Conference/Final         Settlement     Conference:       A
pretrial conference/final settlement conference shall be held on
June 8, 2020 at 1:30 p.m. in the undersigned judge’s chambers at
Wheeling, West Virginia.            The conference shall be attended by lead
trial counsel for each party.                   Counsel should be prepared to
participate fully and to discuss all aspects of the case and the
matters       set    forth    in    the   pretrial       order    previously    filed.
Individuals with full authority to settle the case for each party
shall be present in person or immediately available by telephone.
        17.    Trial:       Jury selection in this action shall commence on
June 23, 2020 at 8:30 a.m. in the South Courtroom at Wheeling, West
Virginia.           Trial    will   commence     upon    the     completion    of   jury
selection and trial in any prior case scheduled for this date.
This case is presently the second case on the trial docket for that
week.
        18.    Motion for Continuance:          A party or parties requesting a
continuance must contact all other parties to determine three
possible dates to which to move the deadline or hearing.                            The
moving party must specify these three non-consecutive possible
dates within the motion to continue.                  LR Gen P 88.02.    If any party
or parties object to a continuance, that fact shall be noted in the
motion.
        19.    Settlement Authority and Sanctions:                At least one of the
attorneys for each party participating in any conference before
trial shall have authority to make decisions as to settlement,
stipulations         and    admissions    on    all    matters    that   participants
reasonably anticipate may be discussed.                   Counsel and parties are


                                            9
Case 5:19-cv-00224-FPS Document 23 Filed 09/04/19 Page 10 of 10 PageID #: 415



subject to sanctions for failures and lack of preparation specified
in Fed. R. Civ. P. 16(f) and LR Civ P 37.01 respecting pretrial
conferences or orders.
      20.   Deadlines Final:     The time limitations set forth above
shall not be altered except as set forth in LR Civ P 16.01(f).
      All dates for filings refer to the date the materials must be
actually received, not the mailing date.
     The Clerk is directed to transmit a copy of this order to all
counsel of record herein.
      DATED:   September 4, 2019


                                   /s/ Frederick P. Stamp, Jr.
                                   FREDERICK P. STAMP, JR.
                                   UNITED STATES DISTRICT JUDGE




                                     10
